 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY LEON GREENHILL,                            No. 1:18-cv-01578-JLT (HC)
12                       Petitioner,                     ORDER DIRECTING CLERK OF COURT TO
                                                         SERVE ORDER OF JANUARY 10, 2019, ON
13            v.                                         RESPONDENT
14    WARREN L. MONTGOMERY, Warden,                      [Doc. 10]
15                       Respondent.                     [60-DAY DEADLINE]
16

17          On November 16, 2018, Petitioner filed a petition for writ of habeas corpus in this Court.

18   On January 10, 2019, the Court directed the parties to brief the issue of whether Petitioner is “in

19   custody” such to allow a challenge to the 1976 conviction. It appears that the order was not

20   served on Respondent. Accordingly, the Clerk of Court is directed to serve the order on

21   Respondent. Respondent is GRANTED sixty days of the date of service of this order to file his

22   brief. Petitioner may file a reply brief within thirty days after Respondent’s brief is filed.

23
     IT IS SO ORDERED.
24

25      Dated:     March 11, 2019                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
